Case 2:20-cv-00155-JB-B Document 1 Filed 03/16/20 Page 1 of 14   PageID #: 1
 Case 2:20-cv-00155-JB-B Document 1 Filed 03/16/20 Page 2 of 14                       PageID #: 2



   3. Plaintiff Janet Posey Smith is a resident of Alabama who is deaf and communicates in

       American Sign Language (hereinafter referred to as “ASL”) and is therefore a qualified

       individual with a disability under the RA and the ADA and is otherwise sui juris.

   4. Defendant Vaughan Regional Medical Center, LLC is a Foreign Limited Liability

       Company registered with the State of Alabama to conduct hospital and related healthcare

       services. Defendant owns and operates Vaughan Regional Medical Center located at 1015

       Medical Center Parkway, Selma, Alabama 36701.

   5. Defendant is a recipient of federal financial assistance, and is, therefore, subject to the

       requirements of Section 504 of the RA. 29 U.S.C. § 794.

                                               FACTS

Facts as to Plaintiff

   6. Plaintiff is a fifty-one (51) year old resident of Alabama who has lived in Selma for most

       of her life and at the time of the events giving rise to this action.

   7. Immediately after the events giving rise to this action, Plaintiff temporarily moved to

       Montgomery, Alabama and is in the search of housing.

   8. Plaintiff maintains close ties to the Selma community because she grew up there, she has

       family and friends there. She travels to Selma frequently because of these close ties and

       because she has had medical treatment there.

   9. Defendant’s hospital is the only hospital in Selma.

   10. In addition to being born deaf, Plaintiff suffers from anxiety and diabetes.

   11. Plaintiff receives government assistance through Medicare.

   12. At the time of the incident, Plaintiff resided with her former husband Charlie, who suffered

       from dementia and who is now deceased.



                                            Page 2 of 14
Case 2:20-cv-00155-JB-B Document 1 Filed 03/16/20 Page 3 of 14                       PageID #: 3



 13. In the past, Plaintiff gave birth to one of her sons in Defendant’s hospital.

 14. On or about September 19, 2019, at about 4:45 AM, Plaintiff was admitted to Defendant’s

    hospital after a 911 call and after being rushed by an ambulance service to Defendant’s

    hospital with a swollen throat due to an allergic reaction to peanuts.

 15. Once admitted to the hospital, Plaintiff spent approximately five (5) days there, during

    which time she repeatedly asked for an in-live interpreter or a Video Remote Interpreting

    services (hereinafter referred to as the “VRI”).

 16. From the time of the admission, Defendant and its staff knew Plaintiff was deaf and

    required an ASL interpreter or a VRI service or other reasonable means of communication.

    ASL is not the same as English; it is a language unto itself.

 17. During her hospitalization, Plaintiff was required to undergo tests, medical procedures, and

    Defendant and its staff obtained Plaintiff’s signature on numerous forms without

    effectively communicating with her.

 18. During her first encounter with a doctor and nurses in the exam room during her admission

    to Defendant’s hospital, Plaintiff asked for the VRI or an interpreter because she couldn’t

    express her concerns and symptoms while she felt her throat was further swelling. The

    doctor and the staff ignored her.

 19. After Plaintiff repeatedly asked for the VRI or an interpreter, the Defendant’s hospital staff

    explained to her via writing that the VRI was in the supervisor’s room on the computer and

    that the room was locked to prevent theft and that the supervisor was away and thus, the

    VRI was unavailable.




                                         Page 3 of 14
Case 2:20-cv-00155-JB-B Document 1 Filed 03/16/20 Page 4 of 14                    PageID #: 4



 20. Plaintiff was assisted to the operation room (hereinafter referred to as the “OR”) without

    offering the VRI or an attempt to communicate a purpose of an intended procedure or a

    diagnosis.

 21. In the OR, the nurses tried putting IV needles in Plaintiff’s arms and hands, stuck Plaintiff

    with the needle in multiple places, kept missing the vein and failing to pay attention to

    Plaintiff’s reaction to pain and discomfort.

 22. Plaintiff was directed to inhale gas through the mask for anesthesia purposes.

 23. Defendant was fully aware that the failure to provide effective communication to Plaintiff

    would lead to the failure to obtain knowing and informed consent for the procedure.

 24. Plaintiff woke up at the intensive care unit (hereinafter referred to as the “ICU”) at night,

    intubated, restrained with the mittens on her hands.

 25. The staff repeatedly ignored Plaintiff’s cries and gestures for help, showed the signs of

    annoyance in their facial expressions and yelled at Plaintiff.

 26. Plaintiff spent the night and the following morning hours at the ICU intubated, restrained,

    terrified, with the mittens on her hands.

 27. On or about September 20, 2019, Plaintiff was transferred to a regular room, where she

    was afforded the VRI for the first and the only time during her hospitalization for

    approximately ten (10) to fifteen (15) minutes.

 28. Despite Plaintiff’s unanswered questions and requests for further explanations of Plaintiff’s

    treatment, the VRI was taken away from her and given to another patient there.

 29. During the remainder of her stay, Plaintiff was visited by Charlie, who had dementia and

    was not able to interpret for Plaintiff; and their friend John, who wasn’t able to interpret

    for Plaintiff.



                                         Page 4 of 14
Case 2:20-cv-00155-JB-B Document 1 Filed 03/16/20 Page 5 of 14                   PageID #: 5



 30. When John was present in the room, the doctors and/or the nurses communicated Plaintiff’s

    symptoms, diagnosis, her medical history to John rather than to Plaintiff through the VRI.

 31. Plaintiff was concerned with the disclosure of her personal and medical information but

    was too weak and ashamed to fight the situation, in addition to the fact she had no way to

    communicate.

 32. On or about September 23, 2019, Plaintiff was discharged without an explanation or prior

    notice.

 33. Plaintiff has had a high-pitched voice before the hospitalization, which is now gone.

 34. Following her discharge, Plaintiff felt weak and sick and the following morning Plaintiff’s

    son took her to Baptist South Regional Hospital in Montgomery, Alabama, where she was

    treated for fluid in her lungs and diabetes.

 35. Since the incident at Defendant’s hospital, Plaintiff lost her voice; she has been suffering

    from discomfort and pain in her throat and will likely require a surgery.

 36. Since September 23, 2019, Plaintiff is temporarily staying in Montgomery, Alabama,

    however, intends to go back to Selma in the next month or so to visit her family and friends;

    Plaintiff also is looking for housing in Selma.

 37. Defendant’s hospital is in the close proximity to Plaintiff’s former home; Plaintiff visits

    her family and friends often; and because of her ongoing issues with her throat, diabetes

    and anxiety, it is certain she will have to return to Defendant’s hospital in the near future

    as it is the only hospital in Selma.

 38. The discrimination against Plaintiff was intentional, with reckless disregard, and with

    deliberate indifference to her protected rights.




                                           Page 5 of 14
 Case 2:20-cv-00155-JB-B Document 1 Filed 03/16/20 Page 6 of 14                      PageID #: 6



   39. Plaintiff desires to have efficient reasonable communication with Defendant during her

      visits to the hospital, including through the VRI or an in-life interpreter or other reasonable

      means of communication.

   40. Plaintiff retained the services of the ADA Group, LLC and the undersigned to represent

      her in this cause of action.

Facts as to Defendant

   41. Defendant is a place of public accommodation in that it is a hospital and a provider of

      medical and healthcare services, employs doctors, nurses and other medical staff, who are

      Defendant’s employees and/or agents, whose actions are attributed to 42. U.S.C. §

      12181(7)(F).

   42. In order to receive Medicare funding, Defendant is required to certify and recertify its

      compliance with the civil rights requirements and to develop policies and procedures

      ensuring that persons who are deaf or have hearing impairments will receive adequate and

      effective communication.

   43. Each time Defendant certifies or recertifies for Medicare funding, it promises it will

      provide and adhere to such policies.

   44. In October 2003, the U.S. Department of Justice promulgated guidelines titled “ADA

      Business Brief: Communicating with Persons who are Deaf or Hard of Hearing in Hospital

      Setting,” which specifically prohibits the discriminatory actions described herein. U.S.

      Department of Justice, Civil Rights Division, Disability Rights Section, ADA Business

      Brief: Communicating with Persons who are Deaf or Hard of Hearing in Hospital Setting,

      (Oct. 2003) available at https://www.ada.gov/hospcombr.htm.




                                          Page 6 of 14
Case 2:20-cv-00155-JB-B Document 1 Filed 03/16/20 Page 7 of 14                      PageID #: 7



  45. Upon information and belief, Defendant failed to implement proper policies and

     procedures related to the treatment and communication of the patients with hearing

     impairments.

  46. Defendant apparently has VRI capacity for only one person, and it is locked away where it

     could not be accessed by Plaintiff except once. Although Defendant has access to the VRI,

     Defendant has failed to train its staff on when and how they must utilize the VRI services

     in a timely manner.

  47. Defendant failed to train its staff on the effective communication with the deaf and hearing-

     impaired patients, and the VRI machine is not kept readily available for patients with such

     disabilities.

  48. Defendant failed to provide other reasonable and available means of communication to

     Plaintiff and failed to inform Plaintiff if any other ASL services were available.

                              COUNT I
VIOLATION OF SECTION 504 OF THE REHABILITATION ACT OF 1973, 29 U.S.C. §
                                 706

  49. Plaintiff realleges and reincorporates herein the allegations set forth in Paragraphs 1

     through 48.

  50. Plaintiff is deaf and this physical impairment substantially limits her major life activities,

     including her ability to effectively communicate with others who are not fluent in ASL,

     therefore, Plaintiff is an individual with a disability under the RA, as amended.

  51. Defendant is a recipient of federal financial assistance by virtue of Medicare funding

     participation, as well as other financial assistance.




                                          Page 7 of 14
Case 2:20-cv-00155-JB-B Document 1 Filed 03/16/20 Page 8 of 14                    PageID #: 8



 52. The RA declares that no qualified individual with a disability shall be excluded from

    participation in or be denied the benefits of the services, programs, activities and otherwise

    be discriminated against on the basis of his or her disability. 29 U.S.C. § 794.

 53. During Plaintiff’s five-day hospitalization in Defendant’s hospital, the staff had actual

    knowledge and observed Plaintiff was deaf, noted Plaintiff’s numerous requests for the

    VRI and other attempts to communicate, yet ignored and disregarded Plaintiff’s repeated

    requests for communication, failed to effectively communicate and explain Plaintiff’s tests,

    treatment, and the risk of the procedures.

 54. By failing to provide effective communication, Defendant failed to answer Plaintiff’s

    questions, who in turn did not have a real understanding of the course of the treatment and

    the risk of the procedures during her five-day hospitalization.

 55. Because of Defendant’s failure to provide effective communication, Plaintiff had an

    incomplete understanding of what was happening during the admission, in the OR and why

    she woke up intubated and restrained and was kept intubated and restrained for hours.

 56. Plaintiff felt ignored, laughed at, yelled at, frustrated and mistreated.

 57. Plaintiff had various forms to sign and to review without the VRI or an interpreter present,

    and she could not reasonably understand the purposes of the forms, the recommended

    treatment, the risk of the treatment and the medications and the diagnosis during her

    hospitalization.

 58. Defendant knew Plaintiff was deaf, yet only once during her five-day hospitalization, after

    Plaintiff’s stay in the OR and the ICU, Defendant provided the VRI.




                                          Page 8 of 14
Case 2:20-cv-00155-JB-B Document 1 Filed 03/16/20 Page 9 of 14                      PageID #: 9



 59. Instead of communicating with Plaintiff through the VRI, Defendant communicated and

    disclosed without Plaintiff’s authorization Plaintiff’s treatment and medical history and

    other personal facts to Plaintiff’s friend John.

 60. Defendant failed to effectively communicate with Plaintiff, accordingly, Defendant

    discriminated against Plaintiff in the equal treatment in its services and equal use of its

    facilities and as a result, Plaintiff experienced mental anguish, shame, humiliation and

    damages in violation of her civil rights.

 61. Defendant failed to provide services to Plaintiff as it provides to its similarly situated non-

    hearing-impaired patients.

 62. Defendant lacks policies, practices and procedures as described above, and thus, violated

    Plaintiff’s rights under the RA by discriminating on the basis of her disability.

 63. Defendant has discriminated against Plaintiff by failing to provide auxiliary aids and

    services necessary to ensure effective communication with individuals who are deaf or

    hearing-impaired, in violation of the RA. 29 U.S.C. § 794.

 64. If Defendant, its doctors, nurses, and staff had used the VRI potentially available at all

    times at the hospital, they would have more likely effectively communicated to Plaintiff

    her diagnosis, risks associated with the required procedures and medications, as well as the

    following treatment; they more likely would have effectively communicated with Plaintiff

    directly without disclosing private and privileged information to her friend; Plaintiff would

    not have been intubated if she knew the risks of the procedure and the alternatives and had

    a choice to refuse the procedure; Plaintiff would not have lost her voice.

 65. Defendant knew or had reason to believe Plaintiff would be harmed by the failure to

    provide effective communication.



                                         Page 9 of 14
Case 2:20-cv-00155-JB-B Document 1 Filed 03/16/20 Page 10 of 14                      PageID #: 10



   66. Defendant’s actions were intentional, with reckless disregard, with deliberate indifference

       to the rights and needs of Plaintiff.

   67. As a result of Defendant’s actions, Plaintiff has been damaged, has sustained injuries and

       has suffered from emotional suffering, pain, anguish and humiliation.

   68. Plaintiff will continue to face discrimination at Defendant’s hospital as it is the only

       hospital in the area.

       WHEREFORE, Plaintiff Janet Posey Smith respectfully requests this Honorable Court to

grant the following relief to Plaintiff: (1) entering a declaratory judgment pursuant to Fed. R. Civ.

P. 57, stating that Defendant’s policies, practices and procedures have subjected Plaintiff to

discrimination in violation of Section 504 of the Rehabilitation Act, (2) permanently enjoining

Defendant from discriminatory practices, policies or procedures denying Plaintiff equal access to

and benefits from Defendant’s services and facilities and equal access to effective communication

with Defendant; and (3) awarding Plaintiff damages for the suffered harm. The relief shall require

the following:

   a. To cease discrimination against deaf and hearing-impaired patients.

   b. To promulgate, implement and effectuate policies and procedures to ensure that Defendant

       and its staff do not discriminate against disabled individuals with hearing impairments.

   c. To promulgate, implement and effectuate policies and procedures to ensure that Defendant

       will provide and pay for the VRI services, or, alternatively, an ASL interpreter, when

       needed by disabled individuals with hearing impairments in all services offered by

       Defendant.

   d. To promulgate, implement and effectuate policies and procedures to ensure that Defendant

       will notify the hearing-impaired patients of their right to effective communication and the



                                           Page 10 of 14
Case 2:20-cv-00155-JB-B Document 1 Filed 03/16/20 Page 11 of 14                     PageID #: 11



     options of communication Defendant offers. Such notice shall include explicit and clearly

     worded information that Defendant will offer the VRI, the interpreter, and/or other

     communication services ensuring effective communication with hearing-impaired patients.

  e. To award compensatory damages to Plaintiff.

  f. To award Plaintiff reasonable attorney’s fees and costs.

  g. To award any other relief this Court deems just and proper.

                               COUNT II
 VIOLATION OF THE TITLE III OF THE AMERICANS WITH DISABILITIES ACT
                    OF 1990, 42 U.S.C. § 12181, et seq.

  69. Plaintiff realleges and reincorporates herein the allegations set forth in Paragraphs 1

     through 48.

  70. Plaintiff is deaf and this physical impairment substantially limits her major life activities,

     including her ability to hear and to effectively communicate.

  71. Therefore, Plaintiff is an individual with a disability under the Title III of the ADA.

  72. Plaintiff meets the essential eligibility requirements for Defendant’s services at all times

     material hereto.

  73. Plaintiff will likely return to Defendant’s hospital and premises in the next few months

     when she visits her friends and family members or when she finds housing in the area and

     will be harmed by Defendant’s discriminatory policies and practices.

  74. Defendant violated the ADA in numerous ways, including the following discriminatory

     actions and omissions:

         a. Failed to maintain policies, practices and procedures to ensure compliance with the

             ADA, explicitly the ones providing equal access and effective communication to

             individuals with disabilities. 28 C.F.R. § 36.303(a).



                                         Page 11 of 14
Case 2:20-cv-00155-JB-B Document 1 Filed 03/16/20 Page 12 of 14                      PageID #: 12



           b. Failed to ensure that communications with Plaintiff were as effective as

               communications with the non-disabled patients. 28 C.F.R. § 36.303(a).

           c. Failed to provide auxiliary aids and services, including the VRI, a qualified

               interpreter or other reasonable means of communication, and to modify policies and

               practices to prevent discrimination against Plaintiff. 28 C.F.R. § 36.303(a); 28

               C.F.R. § 36.302(a).

           d. Excluded Plaintiff from services of the place of public accommodation and denied

               Plaintiff the benefit of these services because of her disability. 28 C.F.R. §

               36.202(a).

   75. Defendant had knowledge of its obligations under the ADA, however, chose to be

       deliberately indifferent to Plaintiff’s civil rights.

   76. Defendant knew Plaintiff would be harmed by its failure to provide the VRI or other

       reasonable means of communication.

   77. As a result of Defendant’s discriminatory actions, Plaintiff has suffered injury when she

       was denied reasonable means of communication during her five-day hospitalization.

       WHEREFORE, Plaintiff Janet Posey Smith respectfully requests this Honorable Court to

enter judgement in her favor, as follows: (1) to declare that Defendant’s actions and omissions

violated the ADA, (2) to permanently enjoin Defendant from any practices, policies and

procedures denying Plaintiff equal access to and benefit from Defendant’s services or denying

Plaintiff effective communication with Defendant, (3) to enjoin Defendant to make the VRI and/or

the ASL interpreter available and accessible to the deaf and hearing-impaired patients; (4) to enjoin

Defendant to acquire additional VRI to have it accessible to its deaf or hearing-impaired patients;

(5) to award enforcement and other equitable relief to ensure that such training and policies are



                                            Page 12 of 14
 Case 2:20-cv-00155-JB-B Document 1 Filed 03/16/20 Page 13 of 14                   PageID #: 13




maintained in the future, (4) to award Plaintiff reasonable attorneys' fees and costs, and (5) to

award any and all other relief this Court deems just and proper.

PLAINTIFF DEMANDS A TRIAL BY JURY FOR ALL ISSUES FOR WHICH A TRIAL

BY JURY IS PERMITTED.

       Respectfully Submitted,this 16th day of March 2020
                                                         �/J


                                                     ANN�A,ESQ.
                                                     Attorney for Plaintiff
                                                     ALA. BAR NO. 1646T80
                                                     The ADA Group,LLC
                                                     4001 Carmichael Road,Suite 570
                                                     Montgomery,AL 36106
                                                     334.819.4030 p.



                                                                         ,�---------
                                                     334.819.4032 fax.


                                                    �
                                                     L. LANDIS SEXTON,ESQ.
                                                     Attorney for Plaintiff
                                                     ALA. BAR NO. 5057N71L
                                                     ADA Group,LLC
                                                     4001 Carmichael Road,Suite 570
                                                     Montgomery,Alabama 3 6106
                                                     Telephone: 334-819-4030
                                                     Facsimile: 334-819-4032
                                                     Email: LLS@ADA-Firm.com




                                          Page 13 of 14
Case 2:20-cv-00155-JB-B Document 1 Filed 03/16/20 Page 14 of 14                    PageID #: 14




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of March 2020, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system. I certify that service will be accomplished

by a process server on the following party:

Vaughan Regional Medical Center, LLC
c/o CT Corporation System
2 North Jackson St., Suite 605
Montgomery, AL 36104


                                                    ANN��YA, ESQ.
                                                    Attorney for Plaintiff




                                          Page 14 of 14
